Citation Nr: 1638526	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-22 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea  

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to a service-connected disability.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to June 1970.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for posttraumatic disorder (PTSD), and evaluated it as 30 percent disabling, effective March 31, 2010.  In the May 2011 notice of disagreement (NOD), the Veteran disagreed with the effective date assigned for the grant of service connection for his PTSD.  

As will be explained below, the matters other than the effective date for PTSD come before the Board on appeal from a June 2015 RO rating decision which continued the 10 percent ratings for peripheral neuropathy of the right and left lower extremities, denied service connection for the right and left knee conditions, and further denied entitlement to a TDIU.  

In the June 2015 rating decision, the RO increased the disability evaluation for the service-connected PTSD to 50 percent disabling, effective from April 6, 2015.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) in April 2016.  

Lastly, the Board notes that additional evidence, in the form of VA and private medical records, were scanned into VBMS subsequent to the issuance of the June 2013 Statement of the Case.  This evidence was not accompanied by a waiver and has not yet been considered by the Agency of Original Jurisdiction (AOJ).  If an SOC or SSOC is prepared before the receipt of additional evidence, a SSOC must be issued to the Veteran, as provided in 38 C.F.R. § 19.31 (2015), unless the additional evidence is duplicative of evidence already associated with the claims file prior to the June 2013 SOC, or is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (a) (2015).  With regard to the evidence associated with the claims file subsequent to the June 2013 SOC, these records are either duplicative of evidence already in the claims file, or they predominantly focus on the Veteran's other health-related issues, to include his claimed sleep disorder, peripheral neuropathy, right and left knee condition, diabetes mellitus, diabetic nephropathy, and diabetic retinopathy.  With regard to the more recent VA medical records pertaining to the Veteran's psychiatric disorder, the Board notes that these records focus on the current nature and severity of his PTSD and are not pertinent to his claim seeking an effective date earlier than March 31, 2010 for the grant of service connection for his PTSD.  Therefore, there is no prejudice to the Veteran in the Board rendering the decision below.

The issues of entitlement to ratings in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, entitlement to service connection for the right and left knee disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's original claim of service connection for PTSD was received at the RO in June 1990, and denied in a May 1991 rating decision.  The Veteran did not appeal the May 1991 rating decision within the one year appeal period nor was new evidence received within the one year appeal period.  

2.  On March 31, 2010, the RO received the Veteran's request to reopen his claim for service connection for PTSD, which was subsequently granted in the February 2011 rating decision.  Within one year of the appeal period and specifically in a statement received at the RO in May 2011, the Veteran expressed his disagreement with the effective date assigned for the grant of service connection for PTSD.  

3.  In a September 2014 statement, prior to the promulgation of a decision in the appeal, the Veteran asserted that he wished to withdraw from appellate review his appeal of his claim seeking service connection for sleep apnea.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 2010, for the grant of service connection for PTSD, have not been met. 38 U.S.C.A. § 5110 (West 2014 ); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.400 (2015).  

2.  The criteria for withdrawal of an appeal of the claim seeking service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Such notice was provided in a May 2010 VA letter to the Veteran.

The appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be further discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records as well as his VA and private treatment records have been obtained and associated with the claims file.  The Veteran contends that he has never applied for disability benefits from the Social Security Administration (SSA), and the record does not contain evidence that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  Indeed, a response for a request for his SSA records also confirmed that there were, in fact, no medical records pertaining to the Veteran as he did not file for disability benefits.  Additionally, the Veteran has submitted numerous written statements and has testified before the undersigned VLJ in support of his appeal.  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ elicited testimony regarding why the Veteran believes that his earlier effective date claim is warranted.  The VLJ also sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486  (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  

II.  Analysis

A.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(ii), (r) (2015).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that March 31, 2010 is the correct date for the grant of service connection for PTSD.  Although the Veteran has contended that he is entitled to an earlier effective date for his award of service connection for PTSD because he believes he has had his symptoms since the 1970s when he got out of the military and because he went to the Vet Center for treatment for his psychiatric conditions in the 1980s and 1990s, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date.  

As a threshold matter, the Board notes that even if the Veteran continuously experienced PTSD symptoms since his release from military service in the 1970s, this alone cannot constitute the basis of an effective date for entitlement to service connection for PTSD without an actual claim for PTSD being filed with VA.

The Veteran first presented his claim for service connection for PTSD in an application received on June 12, 1990.  However, as will be explained below in more detail, this claim cannot serve as a basis for establishing an effective date for service connection for PTSD because it became final.  

The June 1990 claim was denied in a rating decision dated in May 1991.  The Veteran was notified of this decision and of his appellate rights; however, he did not submit a notice of disagreement for this decision, nor was new and material evidence received within the appeal period.  In general, rating decisions that are not timely appealed are final as are rating decisions for which no new and material evidence was received within the appeal period.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b), 38 C.F.R. § 20.1103.  In this case there were no documents received within the appeal period following the 1991 rating decision; thus there are no documents to be reviewed to determine if they constituted a notice of disagreement or new and material evidence.  In fact, after the issuance of the 1991 rating decision, the next document submitted by the Veteran was his March 2010 petition to reopen the claim for service connection for PTSD.  

Based on the 2010 submission, a February 2011 rating decision reopened the Veteran's claim, and granted service connection for PTSD, and assigned a 30 percent disability rating for this disability, effective March 31, 2010.  In a statement dated in May 2011, the Veteran expressed his disagreement with the effective date assigned for the grant of service connection.  

The crux of the Veteran's argument remains that he is entitled to an earlier effective date for the grant of service connection for PTSD because he has experienced ongoing symptoms of PTSD since his discharge in service.  Regardless of when the Veteran was first diagnosed with PTSD, however, there was no claim filed until 1990, and the May 1991 rating decision which denied service connection for PTSD is final.  

Once a decision becomes final, there are only two exceptions to finality: when a decision is subject to revision based on clear and unmistakable error (CUE) and filing a petition to reopen the claim.  Norton v. Principi, 376 F.3d 1336, 1338-89 (2004); Cook v. Principi, 318 F.3d 1334, 1337(Fed. Cir. 2002).  Of those two possibilities, only a request for revision based on CUE can result in the assignment of an earlier effective date for the award of disability benefits (unless the claim to reopen is granted based on newly associated service department records under 38 C.F.R. § 3.156(c), which is not the case here).  See 38 U.S.C.A. § 5110, Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

There is no evidence that the Veteran has filed a claim alleging that the 1991 rating decision was based on CUE.  Moreover, as noted above, the Veteran did not appeal the May 1991 decision within the one year time period, nor did he submit new and material evidence within the appeal period.  He also did not file his petition to reopen the claim seeking service connection for PTSD until March 2010, and there is no evidence that such grant was ultimately based on newly received service department records that had not been previously considered.  Thus, there is no basis for establishment of an earlier effective date prior to March 2010.

In summary, the first claim filed for PTSD was in 1990.  Following issuance of the May 1991 final decision which denied service connection for PTSD, the Veteran did not file an application to reopen his claim for service connection for PTSD until March 31, 2010.  The RO subsequently reopened and granted service connection for PTSD, assigning a 30 percent rating for this disability effective March 31, 2010.  The Board has considered whether the Veteran would be entitled to an earlier effective date prior to March 31, 2010.  However, there is no basis under the governing legal criteria to establish that he is legally entitled to an earlier effective date prior to March 31, 2010, for the grant of service connection for PTSD.  The record does not contain any earlier statement or action indicating an intent to file a claim.  In fact, the Veteran did not submit anything to VA between the issuance of the May 1991 final rating decision and the receipt of his petition to reopen the previously denied claim for service connection for PTSD on March 31, 2010.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to March 31, 2010, for the grant of service connection for PTSD.  


B.  Withdrawal of Claim for Service Connection for Sleep Apnea

A veteran may withdraw his appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2015).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2015); 38 C.F.R. §§ 20.101, 20.202 (2015).  

In the June 2011 rating decision, the RO denied the Veteran's claim seeking service connection for sleep apnea.  The Veteran filed a notice of disagreement (NOD) with the RO's denial of this claim, and in August 2013, he perfected a timely appeal with respect to this and requested a hearing before a Veterans Law Judge.  

In a statement dated in September 2014, and date-stamped as received in October 2014, the Veteran expressed his desire to withdraw from appellate review his appeal seeking service connection for sleep apnea.  The Veteran has not indicated in any way subsequent to this date that he wishes to pursue this appeal.  In view of the Veteran's expressed desire, the Board concludes that further action with regard to this claim is not appropriate.  38 U.S.C.A. § 7105(d) (West 2015); 38 C.F.R. § 20.204 (2015).  The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal.  See 38 U.S.C.A. § 7105(d) (West 2015); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


ORDER

Entitlement to an earlier effective date prior to March 31, 2010, for the grant of service connection for PTSD is denied.  

The appeal of a claim for service connection for sleep apnea is dismissed.  


REMAND

As discussed in the Introduction, in the June 2015 rating decision, the RO denied entitlement to a rating in excess of 10 percent for the Veteran's peripheral neuropathy of the right and left lower extremities.  The RO also denied service connection for the right and left knee disabilities, and further denied the Veteran's claim seeking entitlement to a TDIU.  In the Veteran's April 2016 notice of disagreement, the Veteran expressed his disagreement with the denial of his claims.  

The Court has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to service connection for the right and left knee disabilities; and entitlement to a TDIU should be issued.  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran an SOC regarding the claim for entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, entitlement to service connection for the left knee disability, entitlement to service connection for the right knee disability, and entitlement to a TDIU.  The Veteran should be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


